Exhibit 10.8

 


PURCHASE AND SALE AGREEMENT

(Goliath Project — North Dakota)

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is made as of April 10, 2006,
by and between American Oil & Gas, Inc. (“American”), a Nevada corporation whose
address is 1050 Seventeenth Street, Suite 1850, Denver, Colorado 80202, as
seller, and Teton Energy Corporation (“Teton”), a Delaware corporation whose
address is 410 Seventeenth Street, Suite 1850, Denver, Colorado 80202, as buyer.

 

1.                                       Background. American believes that it
owns an undivided 75% leasehold interest in undeveloped oil and gas leases
covering approximately 45,000 mineral acres in Dunn, McKenzie, Mountrail, and
Williams Counties, North Dakota, and that Evertson Energy Partners, LLC
(“Evertson”) owns the remaining 25%. American and Evertson are actively
acquiring new leases in the area and are discussing the possible adoption of a
master form joint operating agreement for use in the area. Teton wishes to
purchase an undivided 25% interest in these leases, to establish an area of
mutual interest with American, and to become a party to any agreement that
may be reached concerning a master form joint operating agreement, all on the
terms and conditions set forth in this Agreement.

 

2.                                       Definitions.

 

“Area of Mutual Interest” means the area identified in Appendix 2.

 

“Lease Deadline” means 5:00 p.m. on Monday, April 24, 2006.

 

 “Leases” means the leases identified in Appendix 1 and all new leases within
the Area of Mutual Interest in which American may acquire an interest, either
legally or beneficially, before the Lease Deadline.

 

“Mineral Acre” means the full fee oil and gas ownership interest in one acre of
land, so that, for example, a person may own one Mineral Acre either by owning a
100% fee oil and gas interest in a single acre of land or by owning an undivided
25% fee oil and gas interest in four acres of land.

 

“Net Leasehold Acre” means the full oil and gas leasehold interest in one
Mineral Acre, so that, for example, a person may have one Net Leasehold Acre by
owning the entire leasehold interest in an oil and gas lease covering one
Mineral Acre or by owning an undivided 25% leasehold interest in an oil and gas
lease covering four Mineral Acres.

 

“Operator” means the then-current operator of a well under a joint operating
agreement covering the lands comprising the drill site for that well.

 

“Tahosa Acquisition Agreement” means the Purchase and Sale Agreement dated for
identification October 7, 2005, among American, Tahosa Holdings, LLC, Mélange
International, LLC, Evertson Energy Partners, LLC, Rose Exploration, Inc., and
Empire Oil Company, in accordance with which American acquired its interest in
many of the Leases.

 

--------------------------------------------------------------------------------


 

“Title Defect” means a cloud, encumbrance or other impediment rendering title to
a Lease defective to a degree that a reasonably prudent operator in the Rocky
Mountains would not acquire the lease as part of a very large exploratory
acreage acquisition in which it was seeking leases at an average 80% net revenue
interest, unless and until appropriate curative work had been performed to
remove the cloud, encumbrance or other impediment. Teton has full knowledge of
the Tahosa Acquisition Agreement at the date hereof, and expressly agrees that
no term, condition or other provision of the Tahosa Acquisition Agreement
constitutes a Title Defect.

 

3.                                       Purchase and Sale.

 

3.1                                 Agreement. American shall sell and assign to
Teton, and Teton shall purchase and accept from American, a 25% leasehold
interest in the Leases on the terms and conditions contained in this Agreement.

 

3.2                                 Purchase Price. The purchase price for the
Leases (the “Purchase Price”) shall be $450 per Net Leasehold Acre assigned to
Teton at Closing, payable as follows:

 

(a)                                  40% of the Purchase Price by wire transfer
to American at Closing; and

 

(b)                                 60% of the Purchase Price by wire transfers
to the Operator in payment of amounts due from American in connection with
drilling, completing and equipping operations within the Area of Mutual
Interest, when and as such amounts become due to the Operator; provided,
however, that if any portion of this 60% share of the Purchase Price has not
been paid to the Operator on behalf of American by May 31, 2007, then the entire
unpaid portion shall be paid by Teton to American on June 1, 2007, thereby
ending Teton’s obligation to pay further amounts to the Operator on behalf of
American.

 

The payment method in clause (b) is a method of regulating the timing of the
payment of the 60% share of the Purchase Price. Payments to the Operator on
behalf of American will begin when the first advance or other payment is due
from American in connection with the first well drilled within the Area of
Mutual Interest, and will continue as additional amounts become due from
American for that first well and for all subsequent wells within the Area of
Mutual Interest, until the full 60% share of the Purchase Price has been paid.
As long as a portion of the Purchase Price remains unpaid, Teton must timely pay
all amounts due from American to the Operator, unless American provides Teton
specific written instructions to the contrary before Teton transmits such funds
to the Operator. The unpaid portion of the 60% share of the Purchase Price will
not bear interest while awaiting expenditure, unless a payment is not timely
made to the Operator when due. If Teton fails timely to pay a required amount to
the Operator on behalf of American, then (i) Teton will be solely responsible
for any additional fees, interest or charges due the Operator as a result of
later payment (which fees, interest or charges will not be taken from or
otherwise reduce the unpaid portion of the Purchase Price) and (ii) the entire
remaining unpaid portion of the Purchase Price will, at American’s option
exercised by written notice to Teton, become immediately due and payable to
American and will bear interest at an annual rate of 18% from the date the
unpaid amount was due to the Operator until the date the entire remaining unpaid
portion of the Purchase Price is paid to American.

 

2

--------------------------------------------------------------------------------


 

4.                                       Title Review.

 

4.1                                 Title Information. American will continue to
make available to Teton, at American’s office during reasonable business hours,
all title information in American’s possession pertaining to the Leases,
although American does not warrant the accuracy or completeness of such
information.

 

4.2                                 No Subsequent Transfers. American represents
and warrants for the benefit of Teton that it has made no assignments of
leasehold interests or assignments of overriding royalties in any Lease since it
acquired such Lease, other than overriding royalty assignments made pursuant to
the area of mutual interest provision in the Tahosa Acquisition Agreement.
American further represents and warrants that it has not mortgaged or otherwise
encumbered for security purposes its interest in any Lease. These
representations and warranties are true at the date hereof, and will continue to
be true until the leasehold interest assignment is delivered to Teton at
Closing.

 

4.3                                 Notice of Title Defects. Until 5:00 p.m. on
Monday, May 1, 2006, Teton will provide prompt notice to American whenever it
concludes that particular circumstances may give rise to a Title Defect. After
receiving each such notice, American may undertake curative work, may provide
Teton more information explaining the circumstances, or may simply take the
position that the circumstances do not constitute a Title Defect. If American
agrees at any time up to 5:00 p.m. on May 2, 2006 that a Lease suffers from a
Title Defect, then such lease will be excluded from the Leases, no interest in
that lease will be transferred at Closing, and the net acres covered by that
lease will not be considered in computing the purchase price for the remaining
Leases. If American has not agreed by 5:00 p.m. on May 2, 2006 that a Lease
suffers from a Title Defect, then, unless Teton withdraws its Title Defect claim
by 5:00 p.m. on May 3, 2006, (i) closing will proceed as scheduled, but the
Leases suffering from putative Title Defects will be temporarily removed from
the Leases, no interest in such leases will be transferred at Closing, and the
net acres covered by such leases will not be considered in computing the
purchase price to be paid at Closing for the remaining Leases and (ii) the
existence of the putative Title Defects will be finally determined in accordance
with Section 4.5.

 

4.4                                 Net Leasehold Acre Determination. American
and Teton will meet on Thursday, May 4, 2006, to agree upon the total number of
Net Leasehold Acres that will be assigned to Teton at the Closing. If such
agreed number of Net Leasehold Acres is less than 85% of the number of Net
Leasehold Acres that were included in the Leases at the Lease Deadline, then
Teton may, at its sole option exercised before 6:00 p.m. on May 4, 2006, elect
not to proceed with Closing under this Agreement and, in that event, neither
American nor Teton shall have any liability to the other whatsoever; provided,
however, that if American disputes a sufficient number of Title Defects that, if
American were correct, the agreed number of Net Leasehold Acres would be more
than 85% of the number of Net Leasehold Acres included in the Leases at the
Lease Deadline, then any election by Teton not to proceed with Closing will be
held in abeyance and the Closing will be suspended until the actual number of
Net Leasehold Acres has been resolved under Section 4.5. If American and Teton
cannot agree upon the exact number of Net Leasehold Acres that will be assigned
to Teton at the Closing, but do agree that such number is more than 85% of the
Net Leasehold Acres at the Lease Deadline or, being less, Teton still wishes to
proceed with Closing, then the Closing will nonetheless occur as to such Leases
and Net Leasehold Acres as they are able to agree, with closing as to the
remaining Leases and Net Leasehold Acres suspended until the disputed Net
Leasehold Acres have been resolved under Section 4.5. The number of Net
Leasehold Acres assigned to Teton will conclusively be deemed correct upon the
parties’ agreement or, if necessary, upon the arbitrator’s determination, and
shall not be challenged thereafter.

 

3

--------------------------------------------------------------------------------


 

4.5                                 Title Defect Dispute. American and Teton
hereby agree that any dispute concerning the existence of a Title Defect or the
number of Net Leasehold Acres being assigned to Teton (a “Title Dispute”) shall
be resolved exclusively and solely by arbitration in accordance with this
Section 4.5. Specifically, the parties agree that such Title Dispute shall be
finally determined by an independent arbitrator knowledgeable about the oil and
gas industry and mutually acceptable to the Parties or, if no such arbitrator
has been agreed by May 10, 2006, then by a member of the law firm of Fleck,
Mather & Strutz, Ltd., Bismarck, North Dakota, acting as arbitrator, in either
case with the assistance of such independent landmen and other consultants as
the arbitrator deems necessary. No later than 21 days after the arbitrator’s
written agreement to serve, American and Teton shall present their respective
positions in writing to the arbitrator, together with such evidence as each
Party deems appropriate. The arbitrator shall be instructed to resolve the
dispute through a final binding decision within 21 days after such submission
deadline and, when the arbitrator determines the number of Net Leasehold Acres
or finds that certain claimed Title Defects do not exist, the arbitrator shall
also set forth how and when the assignment of such Leases to Teton and the
payment of purchase price to American shall be accomplished. The arbitrator
may request oral presentations and shall decide any other procedural matters
presented by a party, which decisions shall be final and binding upon the
parties. Each party shall bear its own costs and expenses of the arbitration,
provided, however that the costs incurred in employing the arbitrator (including
not only the fees and costs of such arbitrator, but also the fees and costs of
landmen or other consultants engaged by the arbitrator) shall be borne 50% by
American and 50% by Teton. The decision of the arbitrator may be filed in any
court of competent jurisdiction and may be enforced by any party as a final
judgment of such court.

 

5.                                       Tahosa Acquisition Agreement. Teton has
carefully reviewed the full text of the Tahosa Acquisition Agreement and knows
that, among other things, the Tahosa Acquisition Agreement (i) requires the
drilling of two horizontal wells by October 1, 2008, (ii) requires the
assignment of certain overriding royalties on leases acquired within a specified
area of mutual interest, and (iii) imposes certain notice and reassignment
obligations before leases expire or are surrendered, abandoned or are released.
Teton recognizes and agrees that it will be proportionately subject to all
continuing responsibilities of American imposed by the Tahosa Acquisition
Agreement, whether or not such responsibilities are mentioned or accurately
summarized in the preceding sentence. The assignment delivered by American at
Closing will contain specific language by which Teton assumes and agrees to
perform such responsibilities in accordance with their terms, just as surely as
if Teton itself had been an original party to the Tahosa Acquisition Agreement.

 

6.                                       Area of Mutual Interest.

 

6.1                                 Tahosa AMI Responsibilities. As noted in
Section 5, American is already subject to area of mutual interest
responsibilities under the Tahosa Acquisition Agreement. Teton recognizes that
it as well will be burdened by such responsibilities following Closing.

 

6.2                                 New AMI Responsibilities. If either American
or Teton acquires leases or rights to acquire leases within the Area of Mutual
Interest during the period beginning at 5:01 p.m. on Monday, April 24, 2006 and
ending October 1, 2010 (excluding, of course, the interests in the Leases that
are assigned by American to Teton pursuant to this Agreement), then the
acquiring party shall offer an interest (50% of Teton’s interest in the case of
an offer made by Teton to American and 25% of American’s interest in the case of
an offer made by American to Teton) in such leases or rights to the other party.
The party to whom the offer is made will have a period of 21 calendar days
following receipt of the offer in which to elect to acquire the offered interest
by paying its

 

4

--------------------------------------------------------------------------------


 

proportionate share of the offering party’s out-of-pocket acquisition costs for
such leases or rights. Failure of a party to respond within the 21-day period
shall be an election not to acquire the interest. If, pursuant to this
Section 6.2, a party acquires an interest in a farmin or other earning agreement
but then elects not to participate in the drilling of an earning well under that
agreement, it shall retain only those rights it previously earned by
participating in past drilling and will immediately assign its rights to
participate in all future drilling and earning to the other party.

 

7.                                       Joint Operating Agreement. American and
Evertson have recently begun discussing a master form of joint operating
agreement, which, if mutually agreed, would be used to prepare individual joint
operating agreements as needed in the Area of Mutual Interest, each of which
would have as its contract area the anticipated drilling unit for a particular
well. Immediately after execution of this Agreement, American will use its best
efforts to secure Evertson’s permission for Teton to participate in such
discussions. If, despite American’s best efforts, Evertson does not grant
permission for Teton to participate in these master form discussions, then
American shall continue its discussions with Evertson, keeping Teton informed of
all material developments in the discussions and carefully considering any
requests, suggestions or comments made by Teton in respect of the master form.
In either event, if a master form is unanimously agreed by American, Teton and
Evertson before Closing, then American and Evertson shall execute appropriate
evidence of such agreement, which Teton shall join, ratify and confirm at
Closing. If the master form is not unanimously agreed by American, Teton and
Evertson before Closing, then either Teton or American may independently elect,
at any time before Closing occurs, not to proceed with Closing under this
Agreement and, in that event, neither American nor Teton shall have any
liability to the other whatsoever. In any event, American will use reasonable
efforts in the negotiations to ensure that (i) Evertson is appointed Operator,
(ii) the first individual joint operating agreement provides in Article VI.A
that the initial well shall be commenced on or before June 30, 2006, and
(iii) the second well shall, if the first well is completed as a producer and
subject to delay upon the occurrence of an event of force majeure, be commenced
within 120 days of release of the drilling rig from the first well location.

 

8.                                       Closing.

 

8.1                                 Date and Time. Closing shall occur in
American’s Denver office at 10:30 a.m. on Friday, May 5, 2006, or at such other
place and time as may be agreed by the parties.

 

8.2                                 Closing Obligations. At Closing, the
following events shall occur, each being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

 

(a)                                  American shall execute, acknowledge and
deliver to Teton (or a subsidiary of Teton if Teton so desires), an assignment
of the Leases, substantially in the form attached as Appendix 3 and containing a
special warranty of title by, through and under American, but not otherwise;

 

(b)                                 Teton shall deliver 40% of the Purchase
Price by wire transfer to an account designated by American;

 

(c)                                  if American and Evertson have agreed upon a
master form of joint operating agreement, as explained in Section 7.3 above,
then Teton will join, ratify and confirm that agreement as if it had been an
original party thereto; and

 

5

--------------------------------------------------------------------------------


 

(d)                                 the Parties shall take such other actions
and deliver such other documents as may be necessary or convenient to effect the
purchase and sale contemplated herein.

 

9.                                      Miscellaneous.

 

9.1                                 Notices. Except as otherwise expressly
provided in this Agreement, all communications required or permitted under this
Agreement will be in writing and any such communication or delivery will be
deemed to have been duly given and received when actually delivered to the
address set forth below of the party to be notified personally (by a recognized
commercial courier or delivery service that provides a receipt) or by telecopier
(confirmed in writing by a personal delivery as set forth above), addressed as
follows:

 

 

If to American:

American Oil & Gas, Inc.

 

 

1050 Seventeenth Street, Suite 1850

 

 

Denver, Colorado 80265

 

 

Attention:  Patrick D. O’Brien

 

 

Telephone:  303.595.0125

 

 

Facsimile:   303.595.0709

 

 

 

 

If to Teton:

Teton Energy Corporation

 

 

410 Seventeenth Street, Suite 1850

 

 

Denver, Colorado 80202

 

 

Attention:  Karl F. Arleth, President and Chief Executive Officer

 

 

Telephone:  303.565.4600

 

 

Facsimile:  303.542.1817

 

Any party may, by written notice so delivered to the other, change the address
to which delivery will thereafter be made.

 

9.2                                 Expenses. Each party will be solely
responsible for all costs that it incurs in connection with this Agreement and
the activities contemplated herein, with no right to recovery or contribution
from any other party.

 

9.3                                 Entire Agreement. This Agreement embodies
the entire agreement between the Parties with respect to the subject matter of
this Agreement (superseding all prior agreements, arrangements, understandings
and solicitations of interest or offers related to the subject matter of this
Agreement, including the letter from Teton dated March 17, 2006), and may be
supplemented, altered, amended, modified or revoked by writing only, signed by
all of the Parties to this Agreement. The headings in this Agreement are for
convenience only and will have no significance in the interpretation of any term
or provision of this Agreement.

 

9.4                                 Governing Law. This Agreement will be
governed and construed and enforced in accordance with the laws of the State of
Colorado, without regard to rules concerning conflicts of laws.

 

9.5                                 Counterparts. This Agreement may be executed
in any number of counterparts, and each and every counterpart will be deemed for
all purposes one agreement.

 

6

--------------------------------------------------------------------------------


 

9.6                                 Binding Effect; Assignment. All the terms,
provisions, covenants, representations and conditions of this Agreement will be
binding upon and inure to the benefit of and be enforceable by the Parties to
this Agreement and their respective successors and assigns, although this
Agreement and the rights and obligations hereunder will not be assignable or
delegable by any party without the prior written consent of the non-assigning or
non-delegating party, which may be withheld at the sole discretion of such
party. Notwithstanding the foregoing, Teton may assign all of its rights and
obligations under this Agreement to a wholly owned subsidiary, without the need
for any consent by American.

 

9.7                                 Independent Analysis. In entering into this
Agreement, Teton acknowledges that it has relied solely upon its own independent
analysis, evaluation and investigation of, and judgment with respect to, the
business, economic, legal, tax or other consequences of the transaction
contemplated herein, including its own estimate, analysis and appraisal of the
extent and value of the hydrocarbon resources associated with the Leases, the
future operation, maintenance and development costs associated with the Leases,
and the legal risks of owning and operating the Leases.

 

9.8                                 Survival. All terms and conditions of this
Agreement will survive the Closing and delivery of the assignment from American
to Teton.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

AMERICAN OIL & GAS, INC.

 

TETON ENERGY CORPORATION

 

 

 

 

 

 

By:

/s/ Patrick D. O’Brien

 

 

By:

/s/ Karl F. Arleth

 

 

Patrick D. O’Brien, Chief Executive Officer

 

 

Karl F. Arleth, President and

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

Appendix 1:

The Leases

 

Appendix 2:

AMI

 

Appendix 3:

Assignment

 

 

7

--------------------------------------------------------------------------------


 

APPENDIX 2:  AMI

(Goliath Project — North Dakota)

 

The Area of Mutual Interest consists of the following lands:

 

Township 155 North, Range 97 West

Sections: 1-9

 

Township 155 North, Range 98 West

Sections: 1-12

 

Township 155 North, Range 99 West

Sections: 1, 2, 11, 12

 

Township 156 North, Range 96 West

Sections: 5, 6

 

Township 156 North, Range 97 West

Sections: All

 

Township 156 North, Range 98 West

Sections: All

 

Township 156 North, Range 99 West

Sections: 1-4, 9-15, 23-26, 35, 36

 

Township 157 North, Range 96 West

Sections: 4-9, 16-23, 26-35

 

Township 157 North, Range 97 West

Sections: All

 

Township 157 North, Range 98 West

Sections: 1-3, 10-15, 22-36

 

--------------------------------------------------------------------------------

 